Case 1:21-cr-00302-CRC Document 18 Filed 08/31/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : Case No: 21-CR-302-CRC

40 U.S.C. § 5104(e)(2)(G)
v.
JOHN CLARENCE WILKERSON IV
Defendant. |
STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
John Clarence Wilkerson IV, with the concurrence of his attorney, agree and stipulate to the below
factual basis for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties
stipulate that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 2021

1. The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

2. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
3. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

1

 
 

Case 1:21-cr-00302-CRC Document 18 Filed 08/31/21 Page 2 of 5

session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior of
the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd
away from the Capitol building and the proceedings underway inside.

5. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior facade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of law enforcement, as others in the crowd

Page 2 of 5

 
 

Case 1:21-cr-00302-CRC Document 18 Filed 08/31/21 Page 3 of 5

encouraged and assisted those acts. The riot resulted in substantial damage to the U.S. Capitol,
requiring the expenditure of more than $1.4 million dollars for repairs.

7. Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the
United States Congress, including the joint session, were effectively suspended until shortly after
8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to
the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

Wilkerson’s Participation in the January 6, 2021, Capitol Riot

8. On or about January 29, 2021, FBI interviewed an individual (“Person 1”) by
telephone. Person 1 said he/she saw a video on the Snapchat account “Jacew4” showing JOHN
CLARENCE WILKERSON IV at the riot outside the U.S. Capitol on January 6, 2021. Person 1
said that at the end of the day on January 6, 2021, Person 1 saw WILKERSON posting a picture
of himself at a bar with two other males, with a caption stating words to the effect that “today was
a good day, we got inside the Capitol.” Person 1 said WILKERSON also stated in sum and
substance that he would not be posting pictures and videos of the inside of the Capitol “for obvious

reasons.”

Page 3 of 5

 
 

Case 1:21-cr-00302-CRC Document 18 Filed 08/31/21 Page 4 of 5

9. The FBI obtained security video from the U.S. Capitol as well as publicly available
video taken on January 6, 2021, showing WILKERSON walking inside the U.S. Capitol. The
video showed WILKERSON enter the U.S. Capitol through a door near the North West Courtyard,
walk to and from the Rotunda, and then exit the building.

10. The defendant knew at the time he entered the U.S. Capitol Building that that he

did not have permission to enter the building and the defendant paraded, demonstrated, or picketed.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By: = /s/ Rebert Juman
ROBERT JUMAN
Assistant United States Attorney

Page 4 of 5

 
 

Case 1:21-cr-00302-CRC Document 18 Filed 08/31/21 Page 5 of 5

DEFENDANT’S ACKNOWLEDGMENT

I, John Clarence Wilkerson IV, have read this Statement of the Offense and have discussed
it with my attorney. I fully understand this Statement of the Offense. I agree and acknowledge by
my signature that this Statement of the Offense is true and accurate. I do this voluntarily and of
my own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Date: ¥\24 | \\, none Ulery ttt

Gdhn Clarence Wilkerson IV
Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my client's desire to adopt this Statement of the Offense as true and accurate.

 

\
Date: & 1212) \ ox / 2
Booth Ripke e-_——
Attorney for Defendant

Page 5 of 5

 
